UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.000-52141 CASCADE TECHNOLOGIES CORP. (Exact Name of Registrant as Specified in its Charter) Wyoming 98-0440633 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 250 N. Robertson Blvd. Suite 427 Beverly Hills, California (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (310) 858-1670 Former name, former address and former fiscal year, if changed from last report. 1530 9 th Ave SE, Calgary, Alberta T2G 0T7 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company ) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ The number of shares outstanding of Registrant’s common stock, par value $0.01, as of September 30, 2010, was 190,609,371. CASCADE TECHNOLOGIES CORP. Index to Form 10-Q Quarterly Report to the Securities and Exchange Commission Page No. Part I Financial Information Item 1 Consolidated Financial Statements Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009. 3 Consolidated Statements of Operations (unaudited) for the three and nine months ended September 30, 2010 and 2009 and for the period from February 25, 2004 (Inception) to September 30, 2010. 4 Consolidated Statements of Cash Flows (unaudited) for the nine months ended September 30, 2010 and 2009 and for the period from February 25, 2004 (Inception) to September 30, 2010. 5 Consolidated Statements of Shareholders Deficit (unaudited) for the period from February 25, 2004 (Inception) to September 30, 2010 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2 Managements Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T Controls and Procedures 16 Part II Other Information Item 1 Legal Proceedings 17 Item 1A Risk Factors 17 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3 Defaults Upon Senior Securities 17 Item 4 Submission of Matters to a Vote of Security Holders 17 Item 5 Other Information 17 Item 6 Exhibits 17 2 PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS Cascade Technologies Corp. (A Development Stage Company) BALANCE SHEETS September 30, December 31, 2009 ASSETS (unaudited) (audited) Current Assets Cash and cash equivalents $ 130,907 $ - Prepaid expenses and other assets - Total current assets - Property and equipment, net of depreciation Patents, net - - Deferred debt issuance costs, net of amortization - Deposits Total Assets $ 261,667 $ 10,619 LIABILITIES AND STOCKHOLDERS DEFICIT Current Liabilities Accounts payable and accrued expenses $ 60,940 $ - Due to principal stockholder Total Current Liabilities Long-term Liabilities Notes payable, less discount of $780,972 at September 30, 2010 - Derivative liability - Total Long-term Liabilities - Total Liabilities Commitments and Contingencies - - Stockholders deficit Common stock  no par value, 750,000,000 shares authorized, 190,609, 371 shares issued and outstanding at September 30, 2010 1 Subscription receivable Accumulated deficit during development stage Total Stockholders Deficit Total Liabilities and Stockholders Deficit $ 261,667 $ 10,619 The accompanying notes are an integral part of these financial statements. 3 Cascade Technologies Corp. (A Development Stage Company) STATEMENTS OF OPERATIONS (unaudited) Three month period ended September 30, Nine month period ended September 30, From February 25, 2004 (Inception) through September 30, 2010 Expenses Professional expenses $ 43,637 $ - $ 97,805 $ - $ 97,805 Rent - - Depreciation Salary and other compensation expense - - Impairment of intangible assets - Patent royalties - Patent amortization - 2 - - Other general and administrative - Total operating loss Other Income and Expense Interest income - - Interest expense - - Change in value of derivative liability - Net income (loss) $ 1,314,786 $ (225) $ (1,637,044) $ (2,039) $ (1,666,578) Net income (loss) per share applicable to common shareholders: basic $ 0.01 $ 0.00 $ (0.01) $ 0.00 diluted $ 0.01 $ 0.00 $ (0.01) $ 0.00 Weighted average number of shares used in computing net income (loss) per share of Common Stock: basic diluted The accompanying notes are an integral part of these financial statements. 4 Cascade Technologies Corp. (A Development Stage Company) STATEMENTS OF CASH FLOWS (unaudited) Nine month period ended September 30, From February 25, 2004 (Inception) through September 30, 2010 OPERATING Net loss $ (1,637,044) $ (2,039) $ (1,666,578) Adjustments to reconcile net loss to cash flows from operating activities: Depreciation Patent amortization and impairment - Amortization of deferred issuance costs - Proceeds advanced from stockholder Excess value of derivative liability over related loan proceeds - Amortization of note discount - Stock based compensation - Change in valuation of derivative liability - Increase in prepaid expenses and other assets Increase in deposits - - Increase in accounts payable - Cash used in operating activities INVESTING Purchase of property and equipment - Patent costs - Cash used in investing activities FINANCING Net proceeds from issuance of convertible notes - Cash provided by financing activities - Net increase in cash and cash equivalents - Cash and cash equivalents, beginning of period - - - Cash and cash equivalents, end of period $ 130,907 $ - $ 130,907 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ - $ - $ - Income taxes $ - $ - $ - The accompanying notes are an integral part of these financial statements. 5 Cascade Technologies Corp. (A Development Stage Company) STATEMENTS OF STOCKHOLDERS DEFICIT Common Stock Subscription Receivable Accumulated Deficit Total No. Shares Amount Balance at February 25, 2004 (Inception) $ 1 $ (1) $ - $ - Net loss for the period from February 25, 2004 (inception) through December 31, 2007 - - - Balance at December 31, 2007 $ 1 $ (1) $ (12,709) $ (12,709) Net loss for the year ended December 31, 2008 - - - Balance at December 31, 2008 1 Net loss for the year ended December 31, 2009 - - - Balance at December 31, 2009 $ 1 $ (1) $ (29,534) $ (29,534) Stock based compensation - - - Shares issued in SMI acquisition - - Issuance of shares to employee - - Net loss for the nine month period (unaudited) ended September 30, 2010 - - - Balance at September 30, 2010 (unaudited) $ 586,437 $ (1) The accompanying notes are an integral part of these financial statements. 6 Cascade Technologies Corp. (A Development Stage Company) Notes to Consolidated Interim Financial Statements (unaudited) 1. Principal Business Activities and Summary of Significant Accounting Policies: Interim Financial Statements The unaudited financial statements of Cascade Technologies Corp. (Cascade, or the Company), a development stage company, have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. However, the information included in these interim financial statements reflects all adjustments (consisting solely of normal recurring adjustments) which are, in the opinion of management, necessary for the fair presentation of the financial position and the results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The balance sheet information as of December 31, 2009 was derived from the audited financial statements included in Form 8-K/A filed June 22, 2010. These interim financial statements should be read in conjunction with that report. Merger with Spectral Molecular Imaging, Inc. Pursuant to an Agreement and Plan of Merger (the Merger Agreement), entered into by and between Spectral Molecular Imaging, Inc. (SMI) , Cascade Technologies Corp., a Wyoming corporation (Cascade), and SMI Merger Sub, a Nevada corporation and a wholly-owned subsidiary of Cascade (Merger Sub), dated as of March 8, 2010, Merger Sub merged into SMI effective on March 16, 2010, with SMI being the surviving entity (the Merger). As a result of the Merger, SMI became a wholly-owned subsidiary of Cascade. The transaction has been accounted for as a reverse acquisition and the accompanying financial statements are those of SMI. As required by accounting guidance, authorized shares, issued and outstanding shares and per share amounts have been retroactively restated throughout these consolidated financial statements and the accompanying notes to reflect Cascades capital structure. Upon the closing of the Merger, each of the shares of common stock of SMI (the SMI Shares) issued and outstanding were converted automatically into the right to receive a number of shares of Cascade common stock, no par value (the Common Stock), equal to 31,744.274 shares of Common Stock for each outstanding SMI Share, or up to an aggregate of 31,744,274 shares of Common Stock, subject to the rights of the former members of SMI to exercise and perfect their dissenters rights under applicable provisions of Nevada law to accept cash in lieu of shares of Common Stock. The securities were issued pursuant to an exemption from registration under Rule 506 of Regulation D of the Securities Act of 1933, as amended (the Securities Act). Prior to the closing of the transactions contemplated by the Merger Agreement, there were 163,950,000 shares of Cascade Common Stock issued and outstanding. In connection with the closing of the Merger: · The Company completed a private placement of $850,000 in principal amount of convertible notes; · The Company caused to be canceled promptly after the closing of the Merger an aggregate of 143,340,051 shares of Common Stock held by their pre-closing principal stockholder, who was also an officer and director of Cascade, for no cash consideration for the purpose of making Cascades capitalization more attractive to future equity investors; and · The Company effected a share dividend of 2.64 additional shares of Cascade Common Stock for each one outstanding share of Cascade Common Stock (the Stock Dividend). The Stock 7 Dividend resulted in the shares of common stock issued and outstanding to increase from 52,354,223 to approximately 190,569,371 (after giving effect to share roundups). As a result of the Stock Dividend, the conversion price on the convertible notes has adjusted from approximately $0.18 per share to $0.05 per share. Organization and Business Cascade is a development-stage, medical imaging device company. All medical device operations are being conducted by Cascades wholly owned subsidiary, Spectral Molecular Imaging, Inc. (SMI). Application of SMIs proprietary spectral-optical-imaging technologyoriginally developed for satellite reconnaissanceis expected by management to advance early diagnoses of cancer and precancerous conditions, in vivo. SMI is developing non-invasive devices that use its patented technology for improved clinical diagnostics and that operate in conjunction with surgical and/or evaluation procedures in real time. SMIs technology, still in development, is expected to enable early detection and more reliable diagnosis of various diseases, such as Barretts esophagus (a condition caused by chronic acid reflux that can lead to esophageal cancer), lung cancer, and melanoma. SMI believes that development of its technology may significantly improve long-term patient outcomes while substantially reducing overall costs for the healthcare system. The Company was incorporated on February 25, 2004 in Nevada and to date has not generated any revenues. The Companys financial statements are prepared using generally accepted accounting principles in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. At September 30, 2010, the Company has an accumulated deficit of $1,666,578 and anticipates that it will continue to incur net losses for the foreseeable future in the development and commercialization of its product line. From inception up through the merger, the Company has financed operations solely through short-term loans from a stockholder. In conjunction with the merger between Cascade and SMI in March 2010, additional working capital was obtained through the sale of $850,000 in convertible notes ($787,425 net of expenses) received on March 17, 2010. The proceeds from these notes are expected to permit the Company to fund its anticipated levels of operations through the remainder of 2010. Absent securing additional working capital, the Company may be unable to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts and classification of liabilities that could result from the outcome of this uncertainty. The Company also faces certain risks and uncertainties which are present in many emerging medical device companies regarding product development, future profitability, ability to obtain future capital, protection of patents and property rights, competition, rapid technological change, government regulations, changing health care marketplace, recruiting and retaining key personnel, and third party manufacturing organizations. Business Segments The Companys operations are confined to one business segment: the design and development of medical devices utilizing SMIs patented technology. Cash and Cash Equivalents The Company considers all highly liquid investment with a maturity at the date of purchase of three months or less to be cash equivalents. Property and Equipment Depreciation of property and equipment is provided for by the straight-line method over the estimated useful lives of the related assets. Leasehold improvements are amortized over the lesser of the assets useful lives or the remaining term of the lease. 8 Intangible Assets Our policy is to protect our intellectual property by licensing or obtaining U.S. and foreign patents to protect technology, inventions and improvements important to the development of our business. Patents are carried at cost less accumulated amortization which is calculated on a straight-line basis over a period of 15 years. The Company evaluates intangible assets for impairment, at least on an annual basis and whenever events or changes in circumstances indicate that the carrying value may not be recoverable from its estimated future cash flows. Recoverability of intangible assets and other long-lived assets is measured by comparing their net book value to the related projected undiscounted cash flows from these assets, considering a number of factors including past operating results, budgets, economic projections, market trends and product development cycles. If the net book value of the asset exceeds the related undiscounted cash flows, the asset is considered impaired, and a second test is performed to measure the amount of impairment loss. Revenue Recognition The Company has not yet commenced the FDA review process for its products. Income Taxes The Company accounts for income taxes using the asset and liability method of accounting for deferred income taxes (see also Note 8). The provision for income taxes includes federal and state income taxes currently payable and deferred taxes resulting from temporary differences between the financial statement and tax bases of assets and liabilities. Valuation allowances are recorded to reduce deferred tax assets when it is more likely than not that a tax benefit will not be realized. With respect to uncertain tax positions, the Company would recognize the tax benefit from an uncertain tax position only if it is more-likely-than-not that the tax position will be sustained upon examination by the taxing authorities, based on the technical merits of the position. The tax benefits to be recognized in the financial statements from such a position would be measured based on the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate resolution. The Companys reassessment of its tax positions did not have a material impact on its results of operations and financial position. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires the use of estimates and assumptions by management that affect reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. Long-lived Assets The Company reviews long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. An asset is considered to be impaired when the sum of the undiscounted future net cash flows expected to result from the use of the asset and its eventual disposition exceeds its carrying amount. The amount of impairment loss, if any, is measured as the difference between the net book value of the asset and its estimated fair value. Research and Development Research and development costs are expensed as incurred. 9 Fair Value of Financial Instruments The Company measures its financial assets and liabilities at fair value.Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e., exit price) in an orderly transaction between market participants at the measurement date.Additionally, the Company is required to provide disclosure and categorize assets and liabilities measured at fair value into one of three different levels depending on the assumptions (i.e., inputs) used in the valuation.Level 1 provides the most reliable measure of fair value while Level 3 generally requires significant management judgment.Financial assets and liabilities are classified in their entirety based on the lowest level of input significant to the fair value measurement.The fair value hierarchy is defined as follows: · Level 1  quoted prices in active markets for identical assets or liabilities, · Level 2  other significant observable inputs for the assets or liabilities through corroboration with market data at the measurement date, · Level 3  significant unobservable inputs that reflect managements best estimate of what market participants would use to price the assets or liabilities at the measurement date. The following table summarizes fair value measurements by level at September 30, 2010 for assets and liabilities measured at fair value on a recurring basis: Level I Level II LevelIII Derivative liability $ - $ - $ 1,159,932 The carrying amount of certain financial instruments, including cash and cash equivalents and accounts payable and accrued expenses, approximates fair value due to the relatively short maturity of such instruments. The following table sets forth a summary of changes in the fair value of the Companys level 3 assets (conversion feature of notes payable) for the nine month period ended September 30, 2010. Level3Assets - DerivativeLiability Nine month period ended September 30, 2010 Beginning Balance $ - Conversion feature issued Changes in derivative liability Balance as of September 30, 2010 $ 1,159,932 The Company used the Black-Scholes option pricing model for estimating the fair value of the note conversion feature with the following assumptions: expected remaining life of 6.26 years; risk-free interest rate of 0.40%; dividend yield of 0%; and expected volatility of 173%. Net Income (Loss) per Common Share Basic and diluted net income (loss) per share is computed by dividing income (loss) attributable to common stockholders by the weighted average number of common shares outstanding during the period. The number of shares has been retrospectively restated to consider the effect of the stock dividend. 10 2. Property and Equipment Property and equipment, at cost, consists of the following: September 30, December 31, (unaudited) (audited) Furniture $ 5,254 $ 4,226 Computer equipment Accumulated depreciation $ 50,233 $ 7,269 Depreciation expense was $2,827 and $4,888 for the three and nine month periods ended September 30, 2010, and $223 and $667 for the three and nine month periods ended September 30, 2009, respectively. 3. Other Assets Deposits consist of one months prepaid rent for the corporate office. 4. Patents The Company has a license agreement with Carnegie Mellon University (Carnegie Mellon) under which SMI is the exclusive worldwide licensee of certain rights for two patents issued to Carnegie Mellon: U.S. Patent No. 5796512 covers an optical-imaging system with an acousto-optic-tunable filter, and U.S. Patent No. 5841577 covers a light microscope having an acousto-optic-tunable filter. The uses licensed to SMI include spectral imaging for all clinical medical applications, including endoscopy and dermoscopy. The terms of the license agreement require an initial royalty of $400 per unit decreasing $20 per unit each year to a minimum of $200 per unit. The license agreement also provided for the issuance of 2% of SMIs common stock upon signing in May 2005 and provides for up to a 50% reduction of royalty payments for any amounts payable to third parties in order to utilize the licensed technology. In addition, SMI owns the rights to U.S. Patent No. 7428048 covering a non-invasive technique for the potential early detection of cancer and other abnormal tissues in the field of imaging-elastic-scattering spectroscopy. The cost of these patents to date amounted to $19,629, and due to the high uncertainty of future cash flows from these patents and the lack of operating history, the Company recorded impairment charges for the unamortized balance of $19,450 in 2009. 5 . Notes Payable The convertible notes bear interest at the rate of 0.08% and are due December 31, 2016. The notes are convertible at the option of each holder into Common Stock at an initial conversion price of $0.182 per share, subject to customary adjustments in the event of stock splits, dividends or the like. Pursuant to the terms of the Merger Agreement between Cascade and SMI, on April 1, 2010 Cascade effected a share dividend of 2.64 additional shares of Cascade Common Stock for each one outstanding share of Cascade Common Stock (the Stock Dividend). The Stock Dividend increased the shares of common stock issued and outstanding from 52,354,223 to approximately 190,569,371 (after giving effect to share roundups). After completing the Stock Dividend the conversion price on the convertible notes adjusted from approximately $0.18 per share to $0.05 per share. The convertible notes are automatically converted into Common Stock on the first trading day following the date on which all of the following shall have occurred (and, as applicable, be continuing): 11 (i) six months shall have elapsed from the initial issuance of the convertible notes (the Restricted Period) and (ii) either: (a) the closing price of the Common Stock on the principal exchange or inter-dealer quotation system on which it is traded shall be $0.25 (after giving effect to the Stock Dividend) or greater for 22 consecutive trading days (with the earliest such testing period commencing after the end of the Restricted Period) during which period the arithmetic mean of the trading volume of shares of Common Stock shall be at least 100,000 per trading day, or (b) a transaction shall have been consummated in which not less than $15 million in aggregate amount of Common Stock shall be issued by Cascade for consideration, the fair market value of which is not less than $15 million; provided, in each case that the Common Stock so issued to the Holder may be transferred without limitation as to amount pursuant to Rule 144 or pursuant to an effective resale registration statement under the Securities Act of 1933. 6. Commitments and Contingencies Facility lease - The company has a one year lease commencing November 15, 2009 on its corporate offices with monthly rental of $3,350 for an aggregate annual rent expense of $40,200. Cash concentration - The Company maintains its cash in bank deposit accounts which, at times, may exceed federally insured limits. Accounts are guaranteed by the Federal Deposit Insurance Corporation (FDIC) up to $250,000 through December 31, 2013. The company has not experienced any losses in such accounts and does not believe that it is exposed to any significant credit risk on cash. 7. Share Capital a) Authorized, issued and outstanding The Company has authorized 750,000,000 common shares, no par value. As of September 30, 2010 there were 190,609,371 common shares were issued and outstanding. b) Loss per share For the three and nine month periods ended September 30, 2010 the weighted average number of common shares outstanding was 190,609,371 and 172,174,373 (199,796,871 and 172,174,373 fully diluted.) For the three and nine month periods ended September 30, 2009 the weighted average number of common shares outstanding (basic and fully diluted) was 115,549,157. 8. Income Taxes The Company provides deferred income taxes for differences between the tax reporting bases and the financial reporting bases of assets and liabilities. The Company follows the accounting procedures established by FASB ASC 740, Income Taxes (formerly SFAS No. 109, Accounting for Income Taxes. At September 30, 2010 and 2009, the Company had no increase or decrease in unrecognized income tax benefits for the preceding nine month periods. There was no accrued interest or penalties relating to tax uncertainties at September 30, 2010 and December 31, 2009. Unrecognized tax benefits are not expected to increase or decrease within the next twelve months. Should the Company incur interest and penalties relating to tax uncertainties, such amounts would be classified as a component of interest expense and operating expense, respectively. The Company files income tax returns in the U.S. federal jurisdiction and California. There are currently no income tax examinations underway for these jurisdictions, although the tax years ended December 31, 2009, 2008, 2007, 2006 and 2005 are all still open for examination. 12 The Company does not recognize the deferred income tax asset at this time because the realization of the asset is less likely than not. The components of the Companys deferred income tax asset are related to loss carryforwards and impairment of intangible assets. A valuation allowance has been recorded for 100% of the deferred tax assets. The Company is in the process of determining the amount of net operating loss that can be used to offset future taxable income. Such benefits may be limited due to change in ownership. 9. Related Party Transactions A principal stockholder has advanced funds to SMI on an as needed basis. Total advances as of September 30, 2010 and December 31, 2009 are $51,909 and $40,153, respectively, and are payable on demand with no interest. 10. New Accounting Pronouncements In January 2010, the FASB issued ASC Update 2010-06, Fair Value Measurements and Disclosures (ASC Update 2010-06), that requires additional disclosures about the different classes of assets and liabilities measured at fair value, the valuation techniques and inputs used, the fair value measurements of the activity in Level 3 on a gross basis and the transfers between Levels 1 and 2. This new authoritative guidance was effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures regarding gross activity in the Level 3 rollforward, which will be effective for the Company as of January 1, 2011. The adoption of ASC Update 2010-06 did not have a material impact on the Companys financial statements. The Company adopted FASB ASC Update 2010-09, Amendments to Certain Recognition and Disclosure Requirements, which removes the requirement for SEC filers to disclose the date through which an entity has evaluated subsequent events. However, the date-disclosure exemption does not relieve management of an SEC filer from its responsibility to evaluate subsequent events through the date on which financial statements are issued. This authoritative guidance was effective upon issuance on February 24, 2010. The adoption of this pronouncement did not have a material impact on the Companys consolidated financial statements. 10. Subsequent Event On November 2, 2010 the Company announced that it has entered into a non-binding letter of intent to acquire all of the assets of AcuNetx, Inc., a Nevada corporation (ANTX.PK.) in exchange for common stock of Cascade. AcuNetx designs, manufactures and markets products that utilize non-invasive optical imaging of the eye for assessing important body functionality ranging from balance testing to fitness for duty to law enforcement. Completion of this proposed transaction is subject to numerous conditions including, without limitation, further due diligence, receiving shareholder and regulatory approvals, and negotiating and entering into a definitive assets purchase agreement. No assurance can be given that this proposed transaction will be consummated. 13 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The unaudited financial statements of Cascade Technologies Corp. (Cascade, or the Company), a development stage company, have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. However, the information included in these interim financial statements reflects all adjustments (consisting solely of normal recurring adjustments) which are, in the opinion of management, necessary for the fair presentation of the financial position and the results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The balance sheet information as of December 31, 2009 was derived from the audited financial statements included in Form 8-K/A filed June 22, 2010. These interim financial statements should be read in conjunction with that report. FORWARD-LOOKING STATEMENTS This report includes forward-looking statements. All statements other than statements of historical facts contained herein, including statements regarding our future financial position, business strategy and plans and objectives of management for future operations, are forward-looking statements. The words believe, may, will, estimate, continue, anticipate, intend, should, plan, expect and similar expressions, as they relate to us, are intended to identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy and financial needs. These forward-looking statements are subject to a number of risks, uncertainties and assumptions as described in Risk Factors in our Form 8-K filed March 23, 2010 Other sections of this report may include additional factors that could adversely affect our business and financial performance. Moreover, we operate in a very competitive and rapidly changing environment. New risk factors emerge from time to time and it is not possible for our management to predict all risk factors, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Readers are cautioned that the foregoing lists of factors are not exhaustive. The forward-looking statements contained in this Form 10-Q are made as of the date hereof and the Company undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except in accordance with applicable securities laws. The forward-looking statements contained in this Form 10-Q are expressly qualified by this cautionary statement. Overview Pursuant to an Agreement and Plan of Merger (the Merger Agreement), entered into by and between Spectral Molecular Imaging, Inc. (SMI) , Cascade Technologies Corp., a Wyoming corporation (Cascade), and SMI Merger Sub, a Nevada corporation and a wholly-owned subsidiary of Cascade (Merger Sub), dated as of March 8, 2010, Merger Sub merged into SMI effective on March 16, 2010, with SMI being the surviving entity (the Merger). As a result of the Merger, SMI became a wholly-owned subsidiary of Cascade. The transaction has been accounted for as a reverse acquisition and the accompanying financial statements are those of SMI. Prior to the closing of the transactions contemplated by the Merger Agreement, there were 163,950,000 shares of Cascade Common Stock issued and outstanding. In connection with the closing of the Merger: 14 · The Company completed a private placement of $850,000 in principal amount of convertible notes; · The Company caused to be canceled promptly after the closing of the Merger an aggregate of 143,340,051 shares of Common Stock held by their pre-closing principal stockholder, who was also an officer and director of Cascade, for no cash consideration for the purpose of making Cascades capitalization more attractive to future equity investors; and · The Company effected a share dividend of 2.64 additional shares of Cascade Common Stock for each one outstanding share of Cascade Common Stock (the Stock Dividend). The Stock Dividend resulted in the shares of common stock issued and outstanding to increase from 52,354,223 to approximately 190,569,371 (after giving effect to share roundups). After giving effect to the Stock Dividend, the conversion price on our convertible notes adjusted from approximately $0.18 per share to $0.05 per share. Cascade is a development-stage, medical imaging device company. All medical device operation are being conducted by Cascades wholly owned subsidiary, Spectral Molecular Imaging, Inc. (SMI). Application of SMIs proprietary spectral-optical-imaging technologyoriginally developed for satellite reconnaissanceis expected by management to advance early diagnoses of cancer and precancerous conditions, in vivo. SMI is developing non-invasive devices that use its patented technology for improved clinical diagnostics and that operate in conjunction with surgical and/or evaluation procedures in real time. SMIs technology, still in development, is expected to enable early detection and more reliable diagnosis of various diseases, such as Barretts esophagus (a condition caused by chronic acid reflux that can lead to esophageal cancer), lung cancer, and melanoma. SMI believes that development of its technology may significantly improve long-term patient outcomes while substantially reducing overall costs for the healthcare system. The Company was incorporated on February 25, 2004 in Nevada and to date has not generated any revenues. Results of Operations The loss from operations was $474,781 and $1,249,568 for the three and nine month periods ended September 30, 2010 and $225 and $2,039 for the three and nine month periods ended September 30, 2009, respectively. The increase in expenses compared to 2009 is principally due to salary and other compensation expense of $1,014,794 (including stock based compensation of $588,232), rent of $30,160, professional fees of $97,805 and other general and administrative expenses consisting principally of salaries, consulting fees and other office costs. Interest expense for the three and nine month periods ended September 30, 2010 includes $5,037 and $9,053 in accrued interest payable on $850,000 in convertible notes payable, respectively. The notes payable were discounted by $850,000 in conjunction with recording the derivative liability and $32,197 and $69,028 of this discount was amortized to interest expense for the three and nine month periods ended September 30, 2010, respectively. Interest expense also includes a charge of $4,493,960 related to the accrual of a $5,343,960 derivative liability due to the conversion feature on the notes payable. The change in value of derivative liability represents the reduction of the fair value of the derivative liability by $4,184,028 to $1,159,932 at September 30, 2010. Stock based compensation is principally attributable to 2,800,000 common stock options issued to management and the scientific advisory board in June 2010. Liquidity and Capital Resources At September 30, 2010, the Company has an accumulated deficit of $1,666,578 and anticipates that it will continue to incur net losses for the foreseeable future in the development and commercialization of its product line. From inception up through the merger, the Company has financed operations solely through 15 short-term loans from a stockholder. In conjunction with the merger between Cascade and SMI in March 2010, additional working capital was obtained through the sale of $850,000 in convertible notes ($787,425 net of expenses) received on March 17, 2010. The proceeds from these notes are expected to permit the Company to fund its anticipated levels of operations through the remainder of 2010. Absent securing additional working capital, the Company may be unable to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts and classification of liabilities that could result from the outcome of this uncertainty. The Company also faces certain risks and uncertainties which are present in many emerging medical device companies regarding product development, future profitability, ability to obtain future capital, protection of patents and property rights, competition, rapid technological change, government regulations, changing health care marketplace, recruiting and retaining key personnel, and third party manufacturing organizations. Cash flow used in operations Cash utilized by operating activities was $608,665 for the nine months ended September 30, 2010. The use of cash was principally attributable to the net loss for the period of $1,637,044, reduced by depreciation of $4,888, deferred issuance cost amortization of $5,978, proceeds advanced from stockholder of $11,755, excess value of derivative liability over related loan proceeds of $4,493,960, amortization of note discount of $69,028, stock based compensation of $588,232, a $(4,184,028) decrease in the valuation of derivative liability and an increase in accounts payable of $59,146 which did not utilize or generate cash. This amount was increased by a $20,580 increase in other asset principally due to prepaid insurance. Cash utilized by operating activities was $309 for the nine months ended September 30, 2009. The use of cash was principally attributable to the net loss from operations for the period of $2,039, reduced by depreciation of $667, patent amortization of $176 which did not utilize cash and proceeds advanced from stockholder of $1,505. Cash flow used in investing activities Cash used in investing activities was attributable to $47,853 in the purchase of property and equipment in the nine month period ended September 30, 2010 and $309 in patent costs in the nine months ended September 30, 2009. Cash flow provided by financing activities Cash provided by investing activities was $787,425 for the nine months ended September 30, 2010, which represents the net proceeds from the issuance of convertible notes of $787,425 Off-balance Sheet Arrangements We have no off-balance sheet arrangements. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 4T.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of our disclosure controls and procedures, as such term is defined under Rule 13a-15(e) promulgated under the Securities Exchange Act of 1934, as amended (Exchange Act), as of September 30, 2010.Based on this evaluation, our principal executive officer and principal financial officer concluded that our disclosure controls and procedures are effective in alerting them on a timely basis to material information relating to our Company required to be included in our reports filed or submitted under the Exchange Act. 16 Changes in Internal Controls There were no significant changes (including corrective actions with regard to significant deficiencies or material weaknesses) in our internal controls over financial reporting that occurred during the quarter ended September 30, 2010, that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 17 PART II  OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS The Company is not a party to any legal proceedings and is not aware of any pending legal proceedings as of the date of this Form 10-Q. ITEM 1A.RISK FACTORS Not Applicable ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Not Applicable ITEM 3.DEFAULTS UPON SENIOR SECURITIES Not Applicable ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Not Applicable ITEM 5. OTHER INFORMATION Not Applicable ITEM 6. EXHIBITS Number Exhibit Amended and Restated Articles of Incorporation of the registrant By-laws of the registrant Form of Securities Purchase Agreement (1) Form of Convertible Note (2) Memorandum of Agreement between Cascade Technologies Corp. and Spectral Molecular Imaging, Inc. (3) Amendment No. 1 to the Memorandum of Agreement between Cascade Technologies Corp. and Spectral Molecular Imaging Inc. (4) Certification of Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Principal Financial Officer and Principal Accounting Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Principal Executive Officer pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of Principal Financial Officer and Principal Accounting Officer pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Incorporated by reference to the Exhibits filed with the Form 8-K filed with the SEC on March 24, 2010 Incorporated by reference to the Exhibits filed with the Form 8-K filed with the SEC on March 24, 2010 Incorporated by reference to the Exhibits filed with our Form 10-K filed with the SEC on December 15, 2009 Incorporated by reference to Exhibits filed with our Form 10-Q filed with the SEC on January 8, 2010 18 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CASCADE TECHNOLOGIES CORP. Date: November 8, 2010 By: /s/ Erik Lindsley Name: Erik Lindsley Title: President/Principal Executive Officer Date: November 8, 2010 By: /s/ Randall Gates Name: Randall Gates Title: Chief Financial Officer 19
